Citation Nr: 0204429	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  99-24 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss of 
the left ear.

2.  Entitlement to service connection for hearing loss of the 
right ear, claimed as secondary to service-connected left ear 
hearing loss.

3.  Entitlement to service connection for a disorder 
manifested by loss of equilibrium, claimed as secondary to 
service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.

The instant appeal as to the left ear claim arose from a 
September 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied a claim for 
an increased rating.  The appeal as to the right ear and a 
disorder manifested by loss of equilibrium arose from a 
September 2001 rating decision.  This case was remanded by 
the Board of Veterans' Appeals (Board) in January 2001 for 
development of the claim of service connection for right ear 
hearing loss and for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


FINDINGS OF FACT

1.  The veteran has been shown to manifest, at most, level 
III hearing in his service-connected left ear, and is not 
totally deaf in his nonservice-connected right ear.

2.  The preponderance of the evidence shows that the 
veteran's right ear hearing loss and a disorder manifested by 
loss of equilibrium are not related to his service or his 
service-connected left ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 0 percent for 
the service-connected left ear hearing loss are not met.  
38 U.S.C.A. §§ 1155, 1160 (West 1991); 38 C.F.R. §§ 3.383, 
4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (2001).

2.  Right ear hearing loss and a disorder manifested by loss 
of equilibrium were not incurred in or aggravated by the 
veteran's active military service and are not related to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000) redefined 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO 
notified the veteran of the basic provisions of the VCAA in 
February 2001.  The RO also afforded the veteran an 
opportunity to identify any additional pertinent evidence by 
letter dated in March 2001.  The veteran responded later that 
month and in his correspondence only referenced service 
medical records which had already been associated with the 
claims folder.  Finally, the RO addressed the explicit 
provisions of the VCAA in the October 2001 statement of the 
case (SOC).  The Board finds that VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(b)).  The appellant was notified in the 
RO's September 2001 decision and in the October 2001 SOC that 
the evidence did not show that the criteria had been met for 
service connection for right ear hearing loss or a disorder 
manifested by loss of equilibrium.  He was also notified 
several times by the RO that the evidence did not show that 
the criteria had been met for an increased rating for left 
ear hearing loss.  Those are the key issues in this case, and 
the rating decisions, as well as the SOCs, informed the 
veteran of the relevant criteria.  In addition, the RO's 
March 2001 letter, sent to the veteran, detailed the types of 
evidence needed to substantiate the claims.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.   

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The veteran has not referenced any obtainable evidence not of 
record that might aid his claims or that might be pertinent 
to the basis of the denial of these claims.  The RO obtained 
VA medical records and also obtained the veteran's service 
medical records.  A VA examination covering the disabilities 
in issue was performed in October 2001 and a medical opinion 
was obtained in November 1999.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  



Service connection for right ear hearing loss and  loss of 
equilibrium

A review of the veteran's October 1999 notice of disagreement 
reveals that the veteran believes that his right ear hearing 
loss and loss of equilibrium developed as a result of his 
service-connected left ear hearing loss.  

The medical evidence of record shows that the veteran has 
hearing loss in the right ear.  The results of a June 1999 VA 
audiological examination showed that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
25
50
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear.  An October 2001 VA audiological 
examination revealed similar results; however, it showed 
slightly improved speech recognition ability and slightly 
higher average thresholds.

The veteran's service medical records show no complaint, 
treatment, or diagnosis referable to the right ear.  In 
addition, there is no competent evidence of a link between 
the current right ear hearing loss and service or the 
veteran's service-connected left ear hearing loss.

As regards the claim for loss of equilibrium, the first 
mention of the problem in the claims folder is a July 1999 VA 
examination where the examiner listed periodic dizziness as a 
condition secondary to ear disease.  However, the same 
examiner, in a November 1999 statement, noted, that after 
examining the veteran and reviewing the claims folder, 
including the service medical records, "I could find no 
evidence of a relationship between the service connected 
hearing loss, the otitis media, and the recently claimed 
balance disorder."

An April 2001 outpatient treatment record noted that the 
veteran had sought treatment "due to dizziness and 
lightheadedness since started of [sic] flomax and zocor 2 
weeks ago."  The record noted that the veteran had been 
treated for an ear infection and had "kept log of daily 
symptoms and when he stopped both medication [sic] the 
symptoms went away."  The assessment was "dizziness ? 
etio[logy] meds ear infection."  

In June 2001, the veteran reported that he was not having 
vision problems but that he had been on medication that was 
affecting his vision by making his vision "jumpy."  During 
an October 2001 VA examination, the veteran reported problems 
with dizziness and his eyes.  Turning his head back and 
forward seemed to cause more dizziness.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may 
be presumed to have been incurred during service if they are 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001). 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board finds that the 
preponderance of the evidence is against the claims for 
service connection for right ear hearing loss and a disorder 
manifested by loss of equilibrium.  

The first evidence of right ear hearing loss is found in a 
1999 VA examination report, many years after the veteran 
separated from service.  In addition, the Board notes that 
the claims file does not contain competent evidence showing 
that there is a nexus between right ear hearing loss and the 
veteran's service-connected left ear hearing loss.  The Board 
is aware of the contentions of the veteran that his right ear 
hearing loss is due to his service-connected left ear hearing 
loss.  However, the veteran's statements were made by a 
layperson, and, as such, he is not competent to give an 
opinion requiring medical knowledge such as involved in 
making diagnoses or explaining the etiology of a condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As regards the veteran's complaints of loss of equilibrium, 
the Board initially notes that his symptom, loss of 
equilibrium, has not been attributed to any particular 
disability.  The medical evidence also indicates that his 
complaints of loss of equilibrium are infrequent and that at 
times he has stated that his loss of equilibrium problem has 
resolved.

The record shows that the veteran first complained of this 
problem in 1999, many years after service.  The service 
medical records are silent as to problems with equilibrium.  
In addition, the claims file does not contain competent 
evidence showing that there is a nexus between a disorder 
manifested by loss of equilibrium and service or the 
veteran's service-connected left ear hearing loss.  Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361-62 ("[A] claim 
based on a "[symptom] alone" claim must fail when there is 
no sufficient factual showing that [the symptom] derives from 
an in-service disease or injury.") 

The medical evidence of record, namely the November 1999 
examiner's statement and the April 2001 VA treatment record, 
reveals that the equilibrium problem was not related to 
service or service-connected left ear hearing loss and was 
instead a temporary problem related to medication the veteran 
had taken for a short time.  The medical evidence also 
indicates that the equilibrium problem resolved when the 
medication was discontinued.

Accordingly, the claims must be denied.  In reaching these 
decisions, the Board considered the "benefit of the doubt" 
doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.102).


Increased rating for service-connected left ear hearing loss

The veteran contends that his service-connected defective 
hearing of the left ear is more disabling than currently 
evaluated.  Disability evaluations are determined by the 
application of a schedule of ratings, which is in turn based 
on the average impairment of earning capacity caused by a 
given disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Historically, the veteran was originally granted service 
connection for defective hearing of the left ear in June 
1999.  A noncompensable rating was assigned under Diagnostic 
Code 6100.  A June 1999 VA audiology examination had shown 
left ear hearing loss.  The results of that examination 
showed that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
50
30
40
50
65

Speech audiometry revealed speech recognition ability of 88 
percent in the left ear.

In August 1999, the veteran submitted a claim for an 
increased rating for his service-connected defective hearing.  
He reported that his hearing "is all but gone."  In October 
2001, the veteran underwent another VA audiology examination.  
The results of this examination show that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
65
50
70
70
80

Speech audiometry revealed speech recognition ability of 90 
percent in the left ear.

At the outset, the Board notes that effective June 10, 1999, 
prior to the initiation of the veteran's August 1999 claim 
for an increased rating, the VA's Ratings Schedule, 38 C.F.R. 
Part 4, was amended with regard to evaluating hearing 
impairment and other diseases of the ear.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests.  
Using these measurements, Table VI provides for 11 auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2001).  Table VIa, which 
assigns auditory acuity levels based solely on average 
puretone decibel loss, is used only when the examiner 
certifies that use of the speech discrimination test is 
inappropriate.  38 C.F.R. § 4.85(c) (2001).  Table VIa can 
also be used when exceptional patterns of hearing impairment, 
defined in 38 C.F.R. § 4.86 (2001), are revealed by the 
record.  There is no such exceptional pattern in this case.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where the veteran has total deafness in one ear as a result 
of service-connected disability and total deafness in the 
other ear as the result of nonservice-connected disability 
not the result of the veteran's own willful misconduct, the 
Secretary shall assign and pay to the veteran the applicable 
rate of compensation as if the combination of disabilities 
were the result of service connected disability.  38 U.S.C.A. 
§ 1160(a) (West 1991); 38 C.F.R. § 3.383(a) (2001); 
VAOPGCPREC 32-97 (Aug. 29, 1997); Boyer v. West, 11 Vet. App. 
477 (1998).

Where the veteran does not have total deafness in the 
nonservice-connected ear, then, for disability evaluation 
assignment purposes, the nonservice-connected ear will be 
assigned a numerical designation of I (normal).  38 C.F.R. 
§ 4.85(f) (2001).  As the veteran is not service-connected 
for right ear hearing loss and does not have total deafness 
in the right ear, the proper numerical designation for that 
ear is I.

In this case, the results, noted above, of the VA audiograms 
conducted in June 1999 and October 2001 indicate that the 
veteran's left ear hearing loss is properly evaluated as zero 
percent disabling.  The June 1999 audiometric testing 
revealed average thresholds of 46 decibels for the left ear 
and speech recognition ability of 88 percent.  The October 
2001 audiometric testing revealed average thresholds of 67.5 
decibels for the left ear and speech recognition ability of 
90 percent.  Applying the June 1999 and October 2001 test 
results to 38 C.F.R. § 4.85, Table VI, the veteran has a 
numeric designation of at most III for the left (service-
connected) ear.

Since the veteran does not have total deafness in both ears, 
the Board is without authority to award compensation based on 
the hearing loss in the right ear.  38 U.S.C.A. § 1160(a) 
(West 1991).  Moreover, with the assignment of numerical 
designation of I for the right (nonservice-connected) ear and 
a numerical designation of, at most, III for the left 
(service-connected) ear, the application of Table VII and 
38 C.F.R. § 4.85 result in the assignment of a noncompensable 
rating.  38 C.F.R. § 4.85 Table VII (2001).

The Board carefully considered the veteran's assertions that 
he has problems with hearing and is entitled to a compensable 
rating; however, the evaluation for hearing loss is based on 
objective testing.  While the Board notes his complaints, on 
the basis of all examination reports obtained by VA, the 
Board finds that the objective evidence is against the 
assignment an increased compensable rating for hearing loss 
of the left ear.  The Board has no discretion in this regard 
and must predicate its determination on the basis of the 
preponderance of the evidence extracted from the audiology 
studies on record.

Since the preponderance of the evidence is against the 
veteran's claim for a compensable rating for defective 
hearing of the left ear, the benefit of the doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  
For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of a compensable 
evaluation for hearing loss of the left ear with application 
of all pertinent governing criteria.  38 U.S.C.A. §§ 1155, 
1160 (West 1991); 38 C.F.R. §§ 3.383, 4.1, 4.2, 4.85, 
Diagnostic Code 6100.


ORDER

Entitlement to a compensable rating for service-connected 
left ear hearing loss is denied.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for a disorder manifested 
by loss of equilibrium is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

